THE THIRTEENTH COURT OF APPEALS

                                   13-12-00583-CV


                     IN THE ESTATE OF MARIO GONZALEZ LIRA


                                 On appeal from the
                County Court at Law No. 2 of Cameron County, Texas
                         Trial Cause No. 2006-CPC-92-B


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, vacates the trial court’s judgment of September 13, 2012 and dismisses the

case. The Court orders the judgment vacated and the case is DISMISSED. Costs of

the appeal are adjudged against the appellants.

      We further order this decision certified below for observance.

February 26, 2015.